Citation Nr: 0815634	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a recurrent low 
back strain with thoracolumbar degenerative disc disease, 
currently assigned a 20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1989 and from June 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on February 12, 2008, in Reno, Nevada, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) 
(2) and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

During the pendency of the appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

The Court also issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board further notes that the veteran was afforded VA 
examinations in January 2006 and May 2007 in connection with 
his claim for an increased evaluation.  However, the veteran 
testified at his hearing before the Board that his disability 
had worsened since his last examination.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Moreover, the Board observes that the January 2006 VA 
examiner did not indicate that he had reviewed the claims 
file, and the May 2007 VA examiner specifically stated that 
the claims file was not available for review.  Applicable 
regulations state that it is essential that, both in the 
examination and evaluation, each disability be viewed in 
relation to its history. See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).  Therefore, the 
Board finds that a more recent VA examination is in order in 
this case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected recurrent 
low back strain with thoracolumbar degenerative disc disease.  

Lastly, the Board observes that additional evidence has been 
received, which was not previously considered by the RO.  A 
Supplemental Statement of the Case (SSOC) was not issued, and 
the veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
If the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the RO should provide at least 
general notice of that requirement to 
the claimant.  Additionally, the 
claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his service-connected 
recurrent low back strain with 
thoracolumbar degenerative disc disease.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.

The evaluation should include complete 
active and passive range of motion 
testing.  The examiner should specify 
any anatomical damage and describe any 
functional loss, including the inability 
to perform normal working movements.  
The examiner should specify any 
functional loss due to pain or weakness, 
and document all objective evidence of 
those symptoms.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.

With regard to any neurological 
disability resulting from the service 
connected back disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  
The total number and duration of any 
incapacitating episodes of degenerative 
disc disease should be noted. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

